Advisory Action
Acknowledged is the applicant’s after-final response filed on February 2, 2021, and submitted under the 2.0 pilot program. Amendments have been proposed to claims 16, 20, 23, 26, and 28; cancellation has been proposed to claims 18 and 19. The amendments to claims 23 and 26 are minor clarifying changes that do not alter their scope. The content added to claim 16 is substantially coextensive with content removed from claims 18-19 and 28, with the exception of the limitation specifying isolation seals (112, 120) “at ends of the first and second load and unload units” – this feature has not been previously recited. Further, the first paragraph on the second page of claim 16 reads, “a first reactor that includes the first load lock…” (emphasis added). The reactor (106) does not include any other unit – it is merely connected to these other units. This is another divergence from the language of the outstanding claim set and is a matter which raises 112b issues relating to indeterminacy. Formally, because the proposed changes alter the scope of the claim set and do not place the case in better form, entry at this stage of prosecution is denied. 
	Moreover, the applicant contends that the cited prior art fails to satisfy the limitations of claim 16 in its proposed form. 
	In response, the examiner affirms the rejections of record, as Inoue demonstrates the obviousness of replicating an existing processing unit, and both Galburt and Cox independently disclose coupling two such units to the same gas box. 
Separately, regarding the amendments drawn to the isolation seals, each load and unload unit (70) of Neal includes an isolation seal (74) disposed at a proximal end which couples to the load lock (60), thereby satisfying the proposed limitation of “isolation seals at ends of the first and second load and unload units.” Although it appears that the applicant’s load and unload units (102, 110) have isolation seals (112, 122) situated distally, this distinction is not codified. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716